      Case: 4:20-cr-00043-SEP Doc. #: 2 Filed: 01/15/20 Page: 1 of 2 PageID #: 5
                                                                                       FILED
                                                                                    JAN 15 2020
                                                                                  U. S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF MO
                                                                                        ST. LOUIS
                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DNISION
                         l

 UNITED STATES OF AMERICA,                     )
                                               )
                  Plaintiff,                   )

 v.                                            j
                                               )       No.
                                                             4:20CR00043 SEP/SPM
                                               )
 CORRINA WESTER,                              ·)
                                               )
                  Defendant.                   )

                                         INDICTMENT

                                            COUNTl

The Grand Jury charges:

         From approximately March 1, 2017, through February 28, 2019, within the Eastern

District of Missouri and elsewhere, the defendant,

                                     CORRINA WESTER,

did embezzle, steal, purloin, and knowingly convert to her use, and the use of others, money of

the United States or of any department or agency thereof, or any property made or being made

Under contract for the United States or any department or agency thereof, to wit: $39,961.00 in

Social Security Administration Retirement Insurance benefits, creating a total loss to the

govetnment in excess of $1,000.00.




                                                   1
   Case: 4:20-cr-00043-SEP Doc. #: 2 Filed: 01/15/20 Page: 2 of 2 PageID #: 6




     In violation of Title 18, United States Code, Section 641.



                                                    A TRUE BILL.



                                                    FOREPERSON


JEFFREY B. JENSEN,
United States Attorney



DIANE E.H. KLOCKE, #61670MO
Special Assistant United States Attorney




                                                2
